Citation Nr: 0722661	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04 27 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic discogenic disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  In July 2003, the RO denied entitlement to service 
connection for post-traumatic discogenic disease of the 
lumbosacral spine.

2.  The evidence associated with the claims file subsequent 
to the July 2003 RO decision raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for post-traumatic discogenic disease of the 
lumbosacral spine.

3.  Post-traumatic discogenic disease of the lumbosacral 
spine is not shown by competent medical evidence to have a 
nexus or relationship to service.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision denying entitlement to 
service connection for post-traumatic discogenic disease of 
the lumbosacral spine is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).

2.  The additional evidence presented since the July 2003 
rating decision is new and material, and the claim of 
entitlement to service connection for post-traumatic 
discogenic disease of the lumbosacral spine is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  Post-traumatic discogenic disease of the lumbosacral 
spine was not incurred in or aggravated by active military 
service and arthritis of this joint may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
January 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  The 
claimant was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any 
VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication.  

II.  New and material evidence

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156 (a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that new and material evidence is 
not offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.

The Court has held that the Board is required to review all 
of the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis. Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection for post-traumatic discogenic disease of 
the lumbosacral spine was denied in a July 2003 rating 
decision because of absence of new and material evidence to 
reopen the claim.  The veteran was notified of the decision 
and of his appellate rights with respect thereto, but did not 
appeal.  In June 2004 the RO found that the veteran had 
submitted new and material evidence to reopen his claim, but 
denied the claim on the merits.

Evidence received after the July 2003 rating decision 
included a November 2003 hand written statement by Fidel R. 
Ramos, M.D., who indicated he first saw the veteran in 1977 
for complaints of back pain.  Based on this statement the RO 
reopened the claim.  The Board agrees.  38 C.F.R. § 3.156 
(2006).  Accordingly, the Board will proceed to the merits of 
the claim.

Post-traumatic discogenic disease of the lumbosacral spine

Background

Service medical records show the veteran suffered a contusion 
of his lumbosacral spine and received treatment from August 
to September 1975.  The veteran was given heat treatment for 
his back pain.  The veteran's November 1975 separation 
examination showed normal clinical evaluation of the spine.  

Medical records from Roderic Hunt RPA-C, dated 1998 to 1999 
show treatment for anxiety, and chronic back, neck, and 
shoulder pain.  

A September 1999 VA examination report records the veteran 
reporting back pain since serving aboard the USS Lexington 
when he fell and struck his lower back on a steel portion of 
a hatch.  He stated that after separation from service his 
back pain persisted.  He worked as a plumber's assistant for 
two years and later as a painter until 1990.  The examiner 
rendered a diagnosis of post-traumatic discogenic disease of 
the lumbosacral spine.  

A January 2000 statement from Robert Berke, M.D., indicated 
he had been the veteran's primary care physician sine 1988 
and had been treated for chronic ongoing problems with a low 
back disorder.  He was treated with anti-inflammatories, 
muscle relaxers, and narcotic pain relief.  Dr. Berke stated 
that the veteran related this back to an injury he sustained 
while serving in the United States Armed Forces.  From what 
the physician understood his military records substantiated 
the veteran's low back injury while in service.  Dr. Berke 
stated that the veteran's low back disorder appeared to be 
directly service connected.  

Lay statements were received in July 2000.  The veteran's 
sister indicated the veteran was in pain after returning from 
the military.  A statement from the veteran's friend who 
indicated she had known him for 20 years indicated she took 
him to a VA appointment for his back in 1985.  She stated the 
VA physician gave him medication and a back brace and stated 
nothing more could be done for him.  She stated that before 
this visit the veteran had been seeing Dr. Ramos but his 
office closed in 1987.  He continued to seek treatment for 
his back.  

VA medical records dated 1990 to 2002 show treatment for low 
back pain.  An October 1990 CT of the lumbar spine showed 
mild annular bulging at L4, 5 and L5, S1.  There might be a 
very small central focal component at the L5, S1 level.  
Small size and location would mitigate against clinical 
significance.  There was no evidence of spinal stenosis.  

A January 2003 statement from the veteran's brother stated 
that he was told of the accident the veteran sustained in the 
military in 1975.  The brother stated the veteran sought 
treatment at the VA hospital in Erie, Pennsylvania in 1977 
and was given a back brace and pain pills.  He stated that 
different times between the 1970's and 1980's the veteran 
continued to have back problems.  

Social Security Administration decision received in March 
2003 showed the veteran was qualified to receive supplemental 
security income as of June 1997 due to severe depression.  

A handwritten letter from Fidel R. Ramos, M.D., dated 
November 2003 indicated that he treated the veteran in 1977 
until 1994.  During this period the veteran complained of low 
back pain.  The physician stated the veteran claimed that 
while in the military he sustained a severe lumbosacral 
injury.  Included in the letter was a reiteration of the 
veteran's August 1994 examination conducted by Dr. Ramos 
which included a diagnosis of herniated disc, L4-L5.  A 
letter from the veteran's representative which accompanied 
Dr. Ramos's letter indicated they were unable to obtain Dr. 
Ramos's treatment records.

Criteria and analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis), are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for post-traumatic discogenic disease of 
the lumbosacral spine.

The service medical records demonstrate that the veteran was 
treated for a lumboscral contusion from August to September 
1975.  There were no documented recurrences of back pain 
during the remainder of the veteran's period of service.

A statement from Robert Berke, M.D., dated January 2000 
indicated the veteran reported sustaining a back injury while 
in service.  The physician stated it appeared that the 
veteran's current back disorder was related to service.  This 
examiner did not, however, indicate whether he reviewed the 
veteran's claims file, nor did he provide treatment records.  
A statement dated November 2003 from Dr. Ramos indicated he 
treated the veteran for his back complaints from 1977 to 
1994, and the representative indicated that the treatment 
records were no longer available.  Dr. Ramos stated the 
veteran claimed he sustained a severe back injury while in 
military service.  Again, the examiner did not indicate 
whether he reviewed the veteran's claims file.  The above 
cited statements offered no rationale for the opinions 
rendered.  Rather, they simply state that the veteran 
reported an injury to his back that he related to his current 
back disorder.  "Evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent' medical evidence."  Swann v. Brown, 5 Vet. App. 
229, 233 (1993).  For this reason, these statements are 
inadequate to establish a connection between the veteran's 
current back disorder and service, and such a connection is 
an essential element in a claim for service connection.

As is true with any piece of evidence, the weight to be 
attached to medical opinions is within the province of the 
Board as adjudicators.  See generally, Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (Board favoring one medical opinion over 
another is not error).  Further, the United States Court of 
Appeals for Veterans Claims (Court) has rejected the 
"treating physician rule," which holds that opinions of a 
claimant's treating physician are entitled to greater weight 
than opinions from medical experts who have not treated a 
claimant.  Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).

While the Board may not reject medical opinions based on its 
own medical judgment, Colvin v. Derwinski, 1 Vet. App 171 
(1991), the weight of a medical opinion is diminished where 
that opinion is ambivalent, based on an inaccurate factual 
premise, based on an examination of limited scope, or where 
the basis for the opinion is not stated.  Id.; See also 
Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 
Vet. App. 140 (1993).

The Board considered the lay statements submitted.  The Court 
has held that a lay person is not competent to provide 
evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, these assertions of 
medical causation and etiology, absent corroboration by 
objective medical evidence and opinions, are of extremely 
limited probative value towards establishing a link between 
the veteran's military service and his current back disorder.

Accordingly, as the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not 
applicable.  Service connection for post-traumatic discogenic 
disease of the lumbosacral spine is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
post-traumatic discogenic disease of the lumbosacral spine.

Entitlement to service connection for post-traumatic 
discogenic disease of the lumbosacral spine is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


